In a proceeding to judicially settle the account of Geraldine Harrington, coexecutor of the estate of George D. Sold, Geraldine Harrington appeals, as limited by her brief, from (1) so much of a decision of the Surrogate’s Court, Queens County (Nahman, S.), dated March 2, 1994, as determined the amount of legal fees and disbursements to be paid to the law firm of Feiden, Dweck & Sladkus and (2) so much of a decree of the same court, dated April 28, 1994, entered upon the decision, as directed the payment of legal fees in the amount of $25,000 and disbursements in the amount of $3,666.10 to the law firm of Feiden, Dweck & Sladkus.
Ordered that the appeal from the decision is dismissed since no appeal lies from a decision (see, Matter of Zlobec, 133 AD2d 637); and it is further,
Ordered that the appeal from the decree is dismissed; and it is further,
Ordered that the respondents are awarded one bill of costs, to be paid by the appellant personally.
The appellant is not aggrieved either in her capacity as a coexecutor or personally by the Surrogate’s exercise of his discretion to reduce the amount of legal fees and disbursements requested by the law firm for the estate of George D. Sold (see, CPLR 5511; Matter of Serafim, 140 AD2d 350). Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.